We agree that the judgment should be affirmed on the theory that appellant (plaintiff) had agreed to look first to the Roberts-Staeden-Brill note before resorting to the mortgage.
That appellant did so agree is not entirely clear from the findings. But findings are not to be so strictly construed as pleadings, and, if any reasonable meaning will support the judgment, it will be adopted. Fraser v. State Savings Bank,18 N.M. 340, 137 P. 592; McKinley County Abstract  Investment Co. v. Shaw, 30 N.M. 517, 239 P. 865; La Luz Community Ditch Co. v. Alamogordo, 34 N.M. 127, 279 P. 72.
Appellant's consent to the exchange of lands was a practical, not a legal, requisite. Such consent would not of itself imply any waiver of rights under the mortgage. To ascertain the true equity on which the trial court acted, we must interpret the findings in the light of the evidence. Appellant maintained that the note was given merely for her additional security. Appellees maintained that it was given for theirs. The court, no doubt, considered that it was given for the security of both parties. The finding that it was to become due on the same date as the mortgage note can be sustained only on the theory that there was an extension of the latter. So the situation is this: Appellant granted an extension on the mortgage note and agreed to look first to the other note in consideration of the additional security she received. That was a fair bargain. There is evidence to support it, and we think it is what the findings really mean.
SADLER and HUDSPETH, JJ., did not participate.